Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on December 02, 2020. Claims 1-19 are pending. Claim 20 is withdrawn. 

Response to Arguments
Applicant's argument with respect to 35 USC 112(b) rejections of said previous office action has been fully considered but they are not persuasive. Applicant states that “the storage” limitation is not seen in the claim 1. Claim 1, line 2, recites “at least one data storage library for the storage, reading, and writing of data on a plurality of data storage cartridges…” There is insufficient antecedent basis for this limitation in the claim since the limitations are not consistently being referenced

Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation "the system” “the storage”.  There is insufficient antecedent basis for this limitation in the claim since the limitations are not consistently being referenced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basham et al. US2017/0293439 (“Basham”) in view of Porat US2016/0280460 (“Porat”) further in view of Chanmorro et al. US2007/0211366 (Chamorro).

Regarding claim(s) 1, 15. Basham discloses a data storage system, the data storage system comprising: 

receive a request to transfer a data storage component to a destination location within the at least one data storage library, in response to receiving the request (FIG. 2, the library 10 is arranged for accessing data storage media in response to commands from at least one external host system (not shown). The library 10 includes a plurality of storage slots 16 on front wall 17 and a plurality of multi-cartridge deep slot cells 100 on rear wall 19, both of which may be used to storing data storage cartridges that may contain data storage media. According to one approach, the storage slots 16 are configured to store a single data storage cartridge, and the multi-cartridge deep slot cells 100 are configured to store a plurality of data storage cartridges. In a preferred approach, the multi-cartridge deep slot cells may be arranged in sequential order of tiers from front to rear (e.g., see FIG. 7A).), 
Basham is silent to at least one drone vehicle; instruct a drone vehicle to perform at least part of the transfer of the data storage component by moving to the destination location within the at least one data storage library, and by the drone vehicle, perform at least part of the transfer of the data storage component to the destination location. 
Porat teaches a system with plurality of drones may be incorporated by the system to perform some of the parcel transporting operations of the robotic modules (abstract, and summary of inventions, fig. 13-fig.20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Basham by incorporating the applied teaching of Porat to automate the process of transferring and moving storage components from one place to another.
Chamorro teaches another system and method for an automated library, data cartridges, such as magnetic tape cartridges, are stored in storage cells and accessed by data storage drives.  An accessor with a gripper transports cartridges between storage cells and storage drives.  Cartridges are prioritized according to their relative importance (e.g. the transfer of the data storage component by moving to the destination location within the at least one data storage library, perform at least part of the transfer of the data storage component to the destination location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system and method of Basham by incorporating the applied 

Regarding claim(s) 2-14, 16-19. Basham in view of Porat and Chamorro further teaches wherein the at least one data storage library comprises: a data storage drive; a plurality of data storage slots; a library controller; at least one of the group consisting of an import/export (I/O) station, a pass-through portal, a magazine slot and combinations thereof (para. 3 In addition to data storage media, automated data storage libraries typically comprise data storage drives that store data to, and/or retrieve data from, the data storage cartridge media. Further, automated data storage libraries typically comprise I/O stations); and a docking station configured to associate with a drone vehicle (Porat para. 15, para. 68, fig. 6-12, warehousing system 100 can include a communication subsystem 160. Fig. 13, FIG. 13, the drones 202 are shown located at a designated charging/docking station 204, para. 14-15, FIGS. 14-15 show the selected drone 202 flying along the retrieval trajectory 206 from the drone docking station 204 to a designated retrieval cell location 109 in one of the racks 106 where the parcel 199 to be retrieved located. FIGS. 16-17 show the drone 202 at the designated retrieval location in the process of completing retrieval of the parcel 199.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669